Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in responsive to the application number 17/578,468 filed on 01/18/2022.
Claims 1-3 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for reporting lost items includes presenting a lost item reporting link associated with an entity having a plurality of different physical establishment locations.
The closest prior art, as currently recited, Klein, US 6,259,367, is directed to a method/system for identifying and returning an object includes affixing to the object a passive two-way communication circuit such as a frangible radio security tag or smart label. 
Price, US 2008/0079581, is directed to a method/system for creating and ordering of lost item management tags, the lost item notification process, countermeasures that is implemented once an item has been reported lost, and in a reward system that is used to compensate the reporting parties and others, possibly including a lost item notification and recovery (LINR) system operator, for successfully effecting the return the lost items to the rightful owners. 
Loutit, US 2014/0327518, is directed to a method/system for finding and reporting lost items; including, a lost-and-found system having a server and a data repository, the data repository storing venue records, and a plurality of mobile devices each having a lost-and-found mobile application.
Struble et al., (“Struble,” US 6,433,685, is directed to a method/system for facilitating the locating of lost or stolen articles; including receiving a first article identification; and responsive to finding the first article identification in the lost article registry, transmitting the associated owner preference information. 
 Piratla et al., (“Piratla,” US 2011/0061018) is directed to a method for performing a search for the lost object based on at least the stored information about the found objects and the results of the search is overlaid on the interactive map.
Takahashi et al., (“Takahashi,” US 2004/0002998) is directed to a method/system for providing information to allow the owner of a lost-item to recover the property early with a high probability
However, none of Klein, Price, Loutit, Struble, Piratla, and Takahashi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 2, and 3.  For example, none of the cited prior art teaches or suggest the steps of initiating presentment to the user, in response to the first user selection of the lost item reporting link, a first graphical user interface to facilitate lost item recovery, wherein the first graphical user interface is configured to present past reservations associated with the user, the past reservations pertaining to at least a plurality of different entities; receiving a second user selection that designates at least one of the plurality of different entities pertaining to the past reservations; initiating presentment to the user a second graphical user interface to receive lost item recovery information via the second graphical user interface or a third graphical user interface, the lost item recovery information concerning a lost item and including a description of lost item, and  return information for the lost item; preparing a lost and found report based on the lost item recovery information; and initiating electronic transmission of the lost and found report to the designated entity based on contact information for the entity .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174